EXHIBIT (a)(16) AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. ARTICLES SUPPLEMENTARY AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC., a Maryland corporation whose principal Maryland office is located in Baltimore, Maryland (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The Corporation is registered as an open-end company under the Investment Company Act of 1940. SECOND:Pursuant to authority expressly vested in the Board of Directors by Article FIFTH and Article SEVENTH of the Articles of Incorporation of the Corporation, the Board of Directors of the Corporation has (i) duly established a new series of shares titled Strategic Inflation Opportunities Fund and (ii)increased in some cases and decreased in some cases the number of shares of capital stock of certain series that the Corporation has authority to issue in accordance with Section 2-105(c) of the Maryland General Corporation Law (the “Reallocation”). THIRD:Immediately prior to the Reallocation the Corporation had the authority to issue Three Billion (3,000,000,000) shares of capital stock. Following the Reallocation, the Corporation has the authority to issue Three Billion (3,000,000,000) shares of capital stock. FOURTH:The par value of shares of the Corporation's capital stock before the Reallocation was, and after the Reallocation is, One Cent ($0.01) per share. FIFTH:Immediately prior to the Reallocation, the aggregate par value of all shares of stock that the Corporation was authorized to issue was Thirty Million Dollars ($30,000,000). After giving effect to the Reallocation, the aggregate par value of all shares of stock that the Corporation is authorized to issue is Thirty Million Dollars ($30,000,000). SIXTH:Immediately prior to the Reallocation, the fourteen (14) Series of stock of the Corporation and the number of shares and aggregate par value of each was as follows: Series Number of Shares Aggregate Par Value Global Gold Fund 260,000,000 $2,600,000 Income & Growth Fund 560,000,000 $5,600,000 Equity Growth Fund 600,000,000 $6,000,000 Utilities Fund 110,000,000 $1,100,000 Disciplined Growth Fund 130,000,000 $1,300,000 Long-Short Market Neutral Fund 200,000,000 $2,000,000 Small Company Fund 610,000,000 $6,100,000 NT Equity Growth Fund 100,000,000 $1,000,000 NT Small Company Fund 100,000,000 $1,000,000 International Core Equity Fund 190,000,000 $1,900,000 Equity Growth 130/30 Fund 60,000,000 $600,000 Disciplined Growth 130/30 Fund 60,000,000 $600,000 Core Equity Fund 10,000,000 $100,000 Quantitative Equity Fund 10,000,000 $100,000 The par value of each share of stock in each Series is One Cent ($0.01) per share. SEVENTH:Immediately prior to the Reallocation, the number of shares allocated among the duly established classes of shares (each hereinafter referred to as a “Class”) of the fourteen (14) Series of stock and aggregate par value of each class was as follows: Series Name Class Name Number of Shares as Allocated Aggregate Par Value Global Gold Fund Investor A Institutional B C R 200,000,000 20,000,000 10,000,000 10,000,000 10,000,000 10,000,000 $2,000,000 200,000 100,000 100,000 100,000 100,000 Income & Growth Fund Investor Institutional A C R B 330,000,000 100,000,000 100,000,000 10,000,000 10,000,000 10,000,000 $3,300,000 1,000,000 1,000,000 100,000 100,000 100,000 Equity Growth Fund Investor Institutional A C R B 400,000,000 90,000,000 80,000,000 10,000,000 10,000,000 10,000,000 $4,000,000 900,000 800,000 100,000 100,000 100,000 Utilities Fund Investor 110,000,000 $1,100,000 Disciplined Growth Fund Investor Institutional A R B C 80,000,000 10,000,000 10,000,000 10,000,000 10,000,000 10,000,000 $800,000 100,000 100,000 100,000 100,000 100,000 Long-Short Market Neutral Fund Investor Institutional R A B C 50,000,000 50,000,000 10,000,000 70,000,000 10,000,000 10,000,000 $500,000 500,000 100,000 700,000 100,000 100,000 Small Company Fund Investor Institutional Advisor R 300,000,000 150,000,000 150,000,000 10,000,000 $3,000,000 1,500,000 1,500,000 100,000 NT Equity Growth Fund Institutional 100,000,000 $1,000,000 NT Small Company Fund Institutional 100,000,000 $1,000,000 2 Series Name Class Name Number of Shares as Allocated Aggregate Par Value International Core Equity Fund Investor Institutional A B C R 100,000,000 50,000,000 10,000,000 10,000,000 10,000,000 10,000,000 $1,000,000 500,000 100,000 100,000 100,000 100,000 Equity Growth 130/30 Fund Investor Institutional R A B C 10,000,000 10,000,000 10,000,000 10,000,000 10,000,000 10,000,000 $100,000 100,000 100,000 100,000 100,000 100,000 Disciplined Growth 130/30 Fund Investor Institutional R A B C 10,000,000 10,000,000 10,000,000 10,000,000 10,000,000 10,000,000 $100,000 100,000 100,000 100,000 100,000 100,000 Core Equity Fund Investor 10,000,000 $100,000 Quantitative Equity Fund Investor 10,000,000 $100,000 EIGHTH:Pursuant to authority expressly vested in the Board of Directors by Article FIFTH and Article SEVENTH of the Articles of Incorporation of the Corporation, the Board of Directors of the Corporation has allocated Three Billion (3,000,000,000) shares of the Three Billion (3,000,000,000) shares of authorized capital stock of the Corporation among the fifteen (15) Series of stock of the Corporation as follows: Series Number of Shares Aggregate Par Value Global Gold Fund 260,000,000 $2,600,000 Income & Growth Fund 560,000,000 $5,600,000 Equity Growth Fund 600,000,000 $6,000,000 Utilities Fund 80,000,000 $800,000 Disciplined Growth Fund 100,000,000 $1,000,000 Long-Short Market Neutral Fund 200,000,000 $2,000,000 Small Company Fund 460,000,000 $4,600,000 NT Equity Growth Fund 100,000,000 $1,000,000 NT Small Company Fund 100,000,000 $1,000,000 International Core Equity Fund 140,000,000 $1,400,000 Equity Growth 130/30 Fund 50,000,000 $500,000 Disciplined Growth 130/30 Fund 50,000,000 $500,000 Core Equity Fund 0 $0 Quantitative Equity Fund 0 $0 Strategic Inflation Opportunities Fund 300,000,000 $3,000,000 3 NINTH: Pursuant to authority expressly vested in the Board of Directors by Article FIFTH and Article SEVENTH of the Articles of Incorporation, the Board of Directors of the Corporation (a) has duly established Classes for each Series of the capital stock of the Corporation and (b) has allocated shares designated to each Series in Article EIGHTH above among the Classes of shares.As a result of the Reallocation, the Classes of shares of the fifteen (15) Series of stock of the Corporation and the number of shares and aggregate par value of each is as follows: Series Name Class Name Number of Shares as Allocated Aggregate Par Value Global Gold Fund Investor A Institutional B C R 200,000,000 20,000,000 10,000,000 10,000,000 10,000,000 10,000,000 $2,000,000 200,000 100,000 100,000 100,000 100,000 Income & Growth Fund Investor Institutional A C R B 330,000,000 100,000,000 100,000,000 10,000,000 10,000,000 10,000,000 $3,300,000 1,000,000 1,000,000 100,000 100,000 100,000 Equity Growth Fund Investor Institutional A C R B 400,000,000 90,000,000 80,000,000 10,000,000 10,000,000 10,000,000 $4,000,000 900,000 800,000 100,000 100,000 100,000 Utilities Fund Investor 80,000,000 $800,000 Disciplined Growth Fund Investor Institutional A R B C 50,000,000 10,000,000 10,000,000 10,000,000 10,000,000 10,000,000 $500,000 100,000 100,000 100,000 100,000 100,000 Long-Short Market Neutral Fund Investor Institutional R A B C 50,000,000 50,000,000 10,000,000 70,000,000 10,000,000 10,000,000 $500,000 500,000 100,000 700,000 100,000 100,000 Small Company Fund Investor Institutional Advisor R 200,000,000 100,000,000 150,000,000 10,000,000 $2,000,000 1,000,000 1,500,000 100,000 NT Equity Growth Fund Institutional 100,000,000 $1,000,000 NT Small Company Fund Institutional 100,000,000 $1,000,000 4 Series Name Class Name Number of Shares as Allocated Aggregate Par Value International Core Equity Fund Investor Institutional A B C R 50,000,000 50,000,000 10,000,000 10,000,000 10,000,000 10,000,000 $500,000 500,000 100,000 100,000 100,000 100,000 Equity Growth 130/30 Fund Investor Institutional R A B C 10,000,000 10,000,000 10,000,000 10,000,000 0 10,000,000 $100,000 100,000 100,000 100,000 0 100,000 Disciplined Growth 130/30 Fund Investor Institutional R A B C 10,000,000 10,000,000 10,000,000 10,000,000 0 10,000,000 $100,000 100,000 100,000 100,000 0 100,000 Core Equity Fund Investor 0 $0 Quantitative Equity Fund Investor 0 $0 Strategic Inflation Opportunities Fund Investor Institutional A C R 100,000,000 50,000,000 50,000,000 50,000,000 50,000,000 $1,000,000 500,000 500,000 500,000 500,000 TENTH: Except as otherwise provided by the express provisions of these Articles Supplementary, nothing herein shall limit, by inference or otherwise, the discretionary right of the Board of Directors to serialize, classify or reclassify and issue any unissued shares of any Series or Class or any unissued shares that have not been allocated to a Series or Class, and to fix or alter all terms thereof, to the full extent provided by the Articles of Incorporation of the Corporation. ELEVENTH: A description of the Series and Classes of shares, including the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions for redemption is set forth in the Articles of Incorporation of the Corporation and is not changed by these Articles Supplementary, except with respect to the creation and/or designation of the various Series. TWELFTH:The Board of Directors of the Corporation duly adopted resolutions dividing into Series and Classes the authorized capital stock of the Corporation and allocating shares to each as set forth in these Articles Supplementary. 5 IN WITNESS WHEREOF, AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. has caused these Articles Supplementary to be signed and acknowledged in its name and on its behalf by its Vice President and attested to by its Assistant Secretary on this 23th day of December, 2009. AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. ATTEST: /s/ Brian L. Brogan By: /s/ David H. Reinmiller Name:Brian L. Brogan Name:David H. Reinmiller Title:Assistant Secretary Title:Vice President THE UNDERSIGNED Vice President of AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC., who executed on behalf of said Corporation the foregoing Articles Supplementary to the Charter, of which this certificate is made a part, hereby acknowledges, in the name of and on behalf of said Corporation, the foregoing Articles Supplementary to the Charter to be the corporate act of said Corporation, and further certifies that, to the best of his knowledge, information and belief, the matters and facts set forth therein with respect to the approval thereof are true in all material respects under the penalties of perjury. Dated:December 23, 2009 /s/ David H. Reinmiller David H. Reinmiller, Vice President 6
